DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities:  in line 10, the term “which cutting and stripping device” should be likely --which the cutting and stripping device”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15:
The expression “wherein the adapter device comprises a cutting and stripping device is connected to the receiving device”, it is unclear how the cutting and stripping device is connected to the receiving device.

The expression “wherein the holding clamp received in the receiving device is displaceable relative to the cutting and stripping device via the receiving device”, it is unclear how the receiving device makes to holding clamp moving.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Witte et al. (9,337,552), hereinafter Witte or, in the alternative, under 35 U.S.C. 103 as obvious over Iff (3,913,425) and Hsieh (6,311,581).
Regarding claim 15, Witte teaches an adapter device for positioning at least one conductor of a cable to be measure comprising a receiving device 22 and a holding clamp 23 which can be attached to the receiving device, wherein attaching the holding clamp to the receiving device fixes the holding clamp in its position and orientation relative to the receiving device, and wherein the holding clamp is configured to receive and clamp part of the at least one conductor of the cable to be measured in order to fix the conductor in its position and orientation relative to the holding clamp, so that an end portion of the at least one conductor extends beyond the holding clamp,  
wherein the adapter device comprises a cutting and stripping device is connected to the receiving device, which cutting and stripping device has a cutting tool which is configured to cut the end portion, extending beyond the holding clamp, of the at least one conductor received and clamped by the holding clamp to a predetermined length, and/or has a stripping tool which is configured to strip a predetermined region of the end portion, extending beyond the holding clamp, of the at least one conductor received and clamped by the holding clamp, and 
wherein the holding clamp received in the receiving device is displaceable relative to the cutting and stripping device via the receiving device.
See Figs. 2-5.
As to the limitation “a cutting and stripping device which is connected to the receiving device”, it is known in the art that the components of the adapter device in Witte is rested on a support table. A conventional handheld cutting and stripping device that is used to cut and strip the cable 10 to expose conductor ends 12 is connected to the receiving device 22 by resting on the support table or the receiving device.  Or alternately, the cutting and stripping device is connected to the receiving device through a to be-cut cable.
As to the limitation “wherein the holding clamp received in the receiving device is displaceable relative to the cutting and stripping device via the receiving device”, the holding clamp 23 is pivotally connected to the receiving device 22.  Therefore, the holding clamp is considered to be movable relative to the cutting and stripping device via the receiving device.
To the degree the Applicant would argue that the handheld cutting and stripping device is not known in the art, claim 15 is obvious in view of Iff.
Iff teaches a handheld cutting and stripping device for exposing ends of a conductor.  See Fig. 1.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide the adapter device in Witte a cutting and stripping device for exposing ends of the conductor for placing then on a contact plate 3 as shown in Fig. 4 in Witte.
To the degree the Applicant would argue that a support table for supporting the device in Witte is not known in the art, claim 15 is obvious in view of Hsieh.
Hsieh teaches cable stripping device having a support 11 for supporting guide rails 131, a clamping device (20, 20’), and a cutting device 30.  See Fig. 2.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide a support as taught by Hsieh for supporting the components of the adapter device in Witte and the cutting and stripping device.
Regarding claim 16, the holding clamp 23 releasably attached to the receiving device 22 by a clamp 24 is best seen in Fig. 2.
Regarding claim 17, the receiving device 22 and the holding clamp 23 having a mutually complementary shape is best seen in Fig. 2.
Regarding claim 19, a circuit board 3 and a displaceable plunger 40 are best seen in Fig. 1.
Claims 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Ishikawa et al. (5,138,910), hereinafter Ishikawa.
Regarding claim 15, Ishikawa teaches an adapter device for positioning at least one conductor of a cable to be measure comprising a receiving device (right 26) and a holding clamp (left 26) which can be attached to the receiving device, wherein attaching the holding clamp to the receiving device fixes the holding clamp in its position and orientation relative to the receiving device, and wherein the holding clamp is configured to receive and clamp part of the at least one conductor of the cable to be measured in order to fix the conductor in its position and orientation relative to the holding clamp, so that an end portion of the at least one conductor extends beyond the holding clamp, 
wherein the adapter device comprises a cutting and stripping device 37 which is connected to the receiving device (through the cable or a linkages of the frame of the device), which cutting and stripping device has a cutting tool which is configured to cut the end portion, extending beyond the holding clamp, of the at least one conductor received and clamped by the holding clamp to a predetermined length, and/or has a stripping tool which is configured to strip a predetermined region of the end portion, extending beyond the holding clamp, of the at least one conductor received and clamped by the holding clamp, and 
wherein the holding clamp (left 26) received in the receiving device (right 26)  is displaceable relative to the cutting and stripping device via the receiving device (the pair of clamps 26 moves in a P-direction which is perpendicular to a Q-direction of the cutting and stripping device 37.
See Fig. 4.
Regarding claim 18, the receiving device (right 26) having one recess defined by two fingers and the holding clamp (left 26) having two outer fingers extending outside of the recess defined by the receiving device (right 26).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Witte et al. (9,337,552), hereinafter Witte, in view of Hsieh (6,311,581).
Witte teaches the adjustment between a cable slide 26 and the circuit board 3 by slide guides 25.  Witte does not teach the position of the circuit board relative to the cable slide 26 being adjustable by micrometer screws.
Hsieh teaches using micrometer screws 131 in an adaptor device for cables for adjusting distances of a carriage 12.  See Fig. 2.
The slide guides in Witte and the micrometer screws in Hsieh are art equivalents known in the art for adjusting carriages and boards.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to use micrometer screws for adjusting relative distances between the cable slide 26 and the board 3 in Witte since it has been held that substituting equivalents known for the same purpose is obvious to one skilled in the art.  See MPEP. 2144.06.
Response to Arguments
Applicant's arguments filed 11/09/2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument with respect to Witte, claim 15 does not define how the cutting and stripping device structurally connected to the receiving device and the holding clamp device. Typically, the device in Witte is supported on a support table. The cutting and stripping device is rested on the support table after stripping the ends of the cable. Therefore, the cutting and stripping device is connected to the receiving device through the support table. Or alternately, the receiving device and the cutting and stripping device is connected through the cable. Furthermore, the holding clamp 23 is pivotally connected to the receiving device 22.  Therefore, the holding clamp 23 is movable relative to the cutting and stripping device via the receiving device 22
Regarding Applicant’s argument with respect to Ishikawa, the pair of clamps 26 move along the P-direction and the cutting and stripping device moves along the Q-direction.  Therefore, the pair of clamp 26 move relative to the cutting and stripping blade.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H NGUYEN/Examiner, Art Unit 3724